Exhibit 10.3
AMENDMENT NO. 1 TO
CONSTRUCTION LOAN AGREEMENT AND CONSTRUCTION NOTE


THIS AMENDMENT NO. 1 TO CONSTRUCTION LOAN AGREEMENT, effective as of June 30,
2020 (this "Amendment"), is by and between FIFTH THIRD BANK, NATIONAL
ASSOCIATION, successor in interest to MB Financial Bank, N.A. (the "Bank"), and
CG GROWTH, LLC, a Wisconsin limited liability company (the “Borrower”), amends
and supplements (A) that certain Loan and Security Agreement dated as of
December 15, 2017 between the Bank and the Borrower (as amended, revised,
supplemented or restated from time to time, the "Credit Agreement") and (B) that
certain Construction Note dated December 15, 2017 in the original principal
amount of $25,646,000 (the “Note”) issued by the Borrower and payable to the
order of the Bank.
RECITAL
The parties desire to amend and supplement the Credit Agreement and the Note as
provided below.
AGREEMENTS
In consideration of the recital, the promises and agreements set forth in the
Credit Agreement, as amended hereby, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
1.Definitions and References. Capitalized terms not otherwise defined herein
have the meanings assigned in the Credit Agreement. All references to the Credit
Agreement and/or the Note contained in the Collateral Documents and the other
Loan Documents shall, upon fulfillment of the conditions specified in section 3
below, mean the Credit Agreement and the Note as amended by this Amendment.
2.Amendments to the Credit Agreement. The Credit Agreement is amended as
follows:
(a)The following defined terms are added to Section 1 of the Credit Agreement to
appear in the proper alphabetical order:
        "Business Day" means (i) with respect to all notices and determinations
in connection with the LIBOR Rate, any day (other than a Saturday or Sunday) on
which commercial banks are open in London, England, New York, New York, and
Cincinnati, Ohio for dealings in deposits in the London Interbank Market; and
(ii) in all other cases, any day on which commercial banks in Cincinnati, Ohio
are required by law to be open for business; provided that, notwithstanding
anything to the contrary in this definition of "Business Day", at any time
during which a Hedging Agreement with Lender is then in effect with respect to
all or a





--------------------------------------------------------------------------------



portion of the Revolving Loan, then the definitions of "Business Day" and
"Banking Day", as applicable, pursuant to such Hedging Agreement shall govern
with respect to all applicable notices and determinations in connection with
such portion of the Revolving Loan subject to such Hedging Agreement. Periods of
days referred to in this Agreement will be counted in calendar days unless
Business Days are expressly prescribed.
        "Fifth Third Prime Rate" means the floating rate of interest established
from time to time by Fifth Third Bank at its principal office as its "Prime
Rate" (the "Index"). The Index is not necessarily the lowest rate charged by
Lender on its loans and is set by Lender in its sole discretion. If the Index
becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower; provided that such substitute index
shall also be applied by Lender in a manner consistent with market practice to
similarly situated counterparties with similar assets in similar facilities.
Lender will promptly advise Borrower of any and every substitute index and will
also advise Borrower of the current Index rate upon Borrower's request. The
interest rate change will not occur more often than each day. NOTICE: Under no
circumstances will the Index be less than 0.000% per annum or more than the
maximum rate allowed by applicable law.
        “LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to LIBOR (as defined in the Note).
        "Prime Rate Loan" means a Loan bearing interest at a rate determined by
reference to the Fifth Third Prime Rate
(b)Section 2(e) is created to read as follows:
        (e) LIBOR Replacement.
(A) Temporary Inability. In the event, prior to commencement of any Interest
Period relating to a LIBOR Rate Loan, Lender shall reasonably determine that (a)
deposits in U.S. dollars (in the applicable amounts) are not being offered to it
in the London Interbank Offered Rate market for such Interest Period, (b) by
reason of circumstances affecting the London Interbank Offered Rate Market
adequate and reasonable methods do not exist for ascertaining LIBOR, (c) LIBOR
as determined by Lender will not adequately and fairly reflect the cost to
Lender of funding LIBOR Rate Loans for such Interest Period or (d) the making or
funding of LIBOR Rate Loans has become demonstrably impracticable, then,
provided Lender shall have made the same determination with regard to the
availability of LIBOR based loans as to similarly situated counterparties with
similar assets in similar facilities, Lender shall promptly provide notice of
such determination to Borrower (which shall be conclusive and
        2



--------------------------------------------------------------------------------



binding on Borrower absent demonstrative error), and (x) any request for a
conversion to or continuation of a LIBOR Rate Loan made after Lender provides
such notice shall be automatically withdrawn and shall be deemed a request for a
Prime Rate Loan, (y) each LIBOR Rate Loan will automatically, on the last day of
the then current Interest Period relating thereto, become a Prime Rate Loan, and
(z) the obligations of Lender to make LIBOR Rate Loans shall be suspended until
Lender reasonably determines that the circumstances giving rise to such
suspension no longer exist, in which event Lender shall so notify Borrower.
(B) Permanent Inability. (i) In the event Lender shall reasonably determine
(which determination shall be deemed presumptively correct absent demonstrable
error) that: (a) the circumstances set forth in Section 2(g)(A) have arisen and
such circumstances are, in Lender’s good faith reasonable business judgment,
unlikely to be temporary; (b) a public statement or publication of information
(A) by or on behalf of the administrator of LIBOR; or by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR; in each case which states that such administrator has
ceased or will cease to provide LIBOR, permanently or indefinitely, provided
that, at the time of the statement or publication, there is no successor
administrator that will continue to provide LIBOR, (B) by the administrator of
LIBOR that it has invoked or will invoke, permanently or indefinitely, its
insufficient submissions policy, or (C) by the regulatory supervisor for the
administrator of LIBOR or any Governmental Authority having jurisdiction over
Lender announcing that LIBOR is no longer representative or may no longer be
used; (c) a LIBOR rate is not published by the administrator of LIBOR for five
consecutive Business Days and such failure is not the result of a temporary
moratorium, embargo or disruption declared by the administrator of LIBOR or by
the regulatory supervisor for the administrator of LIBOR; or (d) a new index
rate has become a widely-recognized replacement benchmark rate for LIBOR in
newly originated loans denominated in Dollars in the U.S. market; then, Lender
may, with the consent of the Borrower, which consent shall not unreasonably be
withheld, conditioned or delayed, amend this Agreement as described below to
replace LIBOR with an alternative replacement index and to modify the applicable
margins (the new index and margin together, the “Benchmark Replacement”), in
each case giving due consideration to any evolving or then existing convention
for similar US dollar denominated credit facilities, or any selection,
endorsement or recommendation by a relevant governmental body with respect to
such facilities. Lender may also from time to time, in Lender’s discretion,
        3



--------------------------------------------------------------------------------



make other related amendments (“Conforming Changes”), to permit the
administration thereof by Lender in an administratively and operationally
practicable manner and in a manner substantially consistent with market practice
and similarly situated counterparties with similar assets in similar facilities.
(ii) Lender and Borrower shall enter into an amendment to this Agreement to
reflect the Benchmark Replacement and Conforming Changes. Lender and Borrower
agree that any and all determinations with respect to the availability of LIBOR
shall be made by Lender in an administratively and operationally practicable
manner and applied by Lender to similarly situated counterparties with similar
assets in similar facilities. (iii) For the avoidance of doubt, following the
date when a determination is made pursuant to Section (B)(i), above, and until a
Benchmark Replacement has been selected and implemented in accordance with the
terms and conditions of Section (B)(i) and (ii), at Lender's election, all Loans
shall accrue interest at, and the Interest Rate shall be, the Fifth Third Prime
Rate.
(C) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, then at such times, such index shall be
deemed to be zero for purposes of this Agreement; provided, however, even if the
replacement index is greater than zero, if due to a negative margin the
Benchmark Replacement would be zero, the Benchmark Replacement shall be deemed
to be zero.
(D) In the event that circumstances similar to those set out in paragraph
(B)(i)(a)-(d) occur in relation to an index selected to replace LIBOR (or
another index previously selected pursuant to this provision) or if Lender
reasonably determines a replacement index is administratively or operationally
impracticable, not only as to the Loans hereunder but as to similarly situated
counterparties with similar assets in similar facilities, the terms governing
replacement of LIBOR set forth in paragraphs (B) and (C) shall govern
replacement of the replacement index.
(c)Section 8(o) is amended to read as follows:
(o) [Reserved].  
        (d) Section 8(p) is amended in its entirety to read as follows:
         (p) Minimum Liquidity. Borrower and/or ESC shall collectively, as of
the end of each fiscal quarter, commencing with the fiscal quarter ending June
30, 2020, maintain cash, marketable securities, mutual funds, money market
accounts, and managed investment accounts containing long positions in
marketable stocks, rated corporate and municipal bonds, in each case which are
owned (legally and beneficially) by Borrower and/or ESC free and clear of all
liens, charges, and encumbrances, equal to or greater than $250,000,000.
        4



--------------------------------------------------------------------------------



3.The defined term “LIBOR” contained in the Note is amended in its entirety to
read as follows:
“LIBOR” means, for each 1-month period hereunder (each an “Interest Period”),
the rate of interest (rounded upwards, if necessary, to the next 1/8 of 1% and
adjusted for reserves if Lender is required to maintain reserves with respect to
relevant advances) fixed by ICE Benchmark Administration Limited (or any
successor thereto, or replacement thereof, approved by Lender, each an
"Alternate LIBOR Source") at approximately 11:00 a.m., London, England time (or
the relevant time established by ICE Benchmark Administration Limited, an
Alternate LIBOR Source, or Lender, as applicable), two Business Days prior to
the commencement of such LIBOR Interest Period, relating to quotations for the
one month London InterBank Offered Rates on U.S. Dollar deposits, as displayed
by Bloomberg LP (or any successor thereto, or replacement thereof, as approved
by Lender, each an "Approved Bloomberg Successor"), or, if no longer displayed
by Bloomberg LP (or any Approved Bloomberg Successor), such rate as shall be
determined in good faith by Lender from such sources as it shall determine to be
comparable to Bloomberg LP (or any Approved Bloomberg Successor), all as
determined by Lender in accordance with this Note and Lender's loan systems and
procedures periodically in effect. Notwithstanding anything to the contrary
contained herein, in no event shall the LIBOR Rate be less than 0% as of any
date (the "LIBOR Rate Minimum"); provided that, at any time during which a
Hedging Agreement with Lender is then in effect with respect to all or a portion
of the obligations, the LIBOR Rate Minimum shall be disregarded and no longer of
any force and effect with respect to such portion of the Obligations subject to
such Hedging Agreement. Each determination by Lender of LIBOR shall be binding
and conclusive in the absence of manifest error. The Lender may unilaterally
adjust the LIBOR for any reserve requirement and any subsequent costs arising
from a change in government regulation, or may substitute an alternative rate
that reasonably reflects the cost to Lender of making, funding and maintaining
the principal amount of this Note in the event the LIBOR becomes unavailable or
is no longer calculated or reported on a basis reasonably comparable to the
basis on which it is calculated and reported on the date of this Note, provided,
that, the Lender is making such adjustments or substitutions for all other
similar borrowers and transactions and provided, further, that the substitute
interest rate is equivalent to LIBOR. In the event any government authority
subjects the Lender to any new or additional charge, fee, withholding or tax of
any kind with respect to any loans hereunder or changes the method of taxation
of such loans or changes the reserve or deposit requirements applicable to such
loans, the Borrower shall pay to the Lender such additional amounts as will
compensate the Lender for such costs or lost income resulting therefrom as
reasonably determined by the Lender, provided, that, the Lender is making such
adjustments or substitutions for all other similar borrowers and transactions
4.Effectiveness of the Amendment. This Amendment shall become effective upon its
execution and delivery hereof by each of the parties hereto and receipt by the
Bank of:
        5



--------------------------------------------------------------------------------



(a)A Certificate of Status issued by the Wisconsin Department of Financial
Institutions evidencing that Borrower is in good standing in such jurisdiction;
(b)Insurance certificates with respect to the Borrower’s property and liability
insurance naming the Bank as additional insured as its interests appear with
respect to the liability insurance and as lenders loss payee with respect to the
property insurance; and
(c)An acknowledgment, consent and reaffirmation in the form heretofore agreed to
by the parties, duly executed by ESC.
5.No Waiver. The Borrower agrees that nothing contained herein shall be
construed by the Borrower as a waiver by the Bank of the Borrower's compliance
with each representation, warranty or covenant contained in the Credit
Agreement, as amended hereby, and that no waiver of any provision of the Credit
Agreement by the Bank has occurred. The Borrower further agrees that nothing
contained herein shall impair the right of the Bank to require strict
performance by the Borrower of the Credit Agreement, as amended hereby, and the
other Loan Documents.
6.Representations and Warranties. The Borrower represents and warrants to the
Bank that:
(a)The execution, delivery and performance of this Amendment are within its
limited liability company power and limited liability company authority, have
been duly authorized by all proper limited liability company action on the part
of the Borrower, are not in violation of any existing law, rule or regulation of
any governmental agency or authority, any order or decision of any court, the
organizational documents of the Borrower or the terms of any agreement,
restriction or undertaking to which the Borrower is a party or by which it is
bound, and does not require the approval or consent of the holders of equity
interests of the Borrower, any governmental body, agency or authority or any
other person or entity other than those consents and approvals in full force and
effect, except as to all statements above, where any such violation or failure
to obtain approvals or consents could not reasonably be expected to have a
material adverse effect on the financial condition or business operations of
Borrower;
(b)This Amendment has been duly executed and delivered by the Borrower and
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and
(c)The representations and warranties contained in the Credit Agreement are
correct and complete as of the date of this Amendment (except to the extent such
representation or warranty relates to a stated earlier date in which case it
shall continue to be true and correct as of such date), and, no condition or
event exists or act has occurred that, with or without the giving of notice or
the passage of time, would constitute a Default or an Event of Default under the
Credit Agreement.
        6



--------------------------------------------------------------------------------



7.[Intentionally Deleted].
8.Miscellaneous.
(a)Expenses and Fees. The Borrower agrees to pay on demand all actual
out-of-pocket reasonable costs and expenses paid or incurred by the Bank in
connection with the negotiation, preparation, execution and delivery of this
Amendment, and all amendments, forms, certificates agreements, documents and
instruments related hereto and thereto, including the actual fees and expenses
of the Bank's outside counsel.
(b)Amendments and Waivers. This Amendment may not be changed or amended orally,
and no waiver hereunder may be oral, but any change or amendment hereto or any
waiver hereunder must be in writing and signed by the party or parties against
whom such change, amendment or waiver is sought to be enforced.
(c)Headings. The headings in this Amendment are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Amendment.
(d)Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart hereto by facsimile or by electronic transmission of a portable
document file (PDF or similar file) shall be as effective as delivery of a
manually executed counterpart signature page hereto.
9.Affirmation. Each party hereto affirms and acknowledges that the Credit
Agreement and the Note, each as amended by this Amendment, remains in full force
and effect in accordance with its terms, as amended hereby.
10.Successor In Interest. MB Financial Bank, N.A. merged with and into Fifth
Third Bank, National Association (formerly known as Fifth Third Bank)
(hereafter, “Fifth Third”) on May 3, 2019 with Fifth Third as the surviving
bank. As a result of such merger, Fifth Third became the successor in interest
to all rights and obligations of MB Financial Bank, N.A. as Bank for all
purposes hereof, the Credit Agreement and the other Loan Documents.
11.Conversion to National Bank. Fifth Third converted from an Ohio
state-chartered bank to a national bank on November 14, 2019. This document is
effective as of date identified herein but was executed and delivered by the
parties after the conversion of Fifth Third to a national bank, known as Fifth
Third Bank, National Association.




[remainder of page intentionally left blank; signature page follows]
        7




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Construction Loan Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.
BANK:


FIFTH THIRD BANK, NATIONAL ASSOCIATION, as successor in interest to MB Financial
Bank, N.A.



By:Name:Title:





BORROWER:


CG GROWTH, LLC, a Wisconsin limited liability company



By:Name:Title:










